DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed May 20, 2022 in response to the Office Action of February 22, 2022, is acknowledged and has been entered. Claims 1, 3, 4, 8, 23, 33, 35, 36, 39, 40, 46, 52, 58, 60, 62 are now pending and being examined. Claims 1, 33, 35, 36, 39, 40 are amended. All species of sequences are rejoined for examination.



Priority Reiterated
2.	The instant application claims priority to provisional application 62029342 and PCT/US2015/041989. However, these documents do not provide disclosure of administering a cell expressing the bispecific antibody. The earliest dislcosure of administering a cell expressing the bispecific antibody is in PCT/US2017/015278, filed 1/27/2017. Therefore, the earliest effective filing date for the instant claims is January 27, 2017.




Maintained Rejections
(additional claims added)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejections below are maintained, however Examiner inadvertently left out claims rejected in the previous office action. The rejected claims are added below.
3.	Claims 1, 3, 4, 8, 23, 33, 35, 36, 39, 40, 46, 52, 58, 60, 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,046,768 in view of Haense et al (BMC Cancer, 2016, 16:420, internet pages 1-10); Saenz del Burgo et al (Journal of Drug Targeting, 2015, 23:170-179); and Dubrot et al (Cancer Immunology Immunotherapy, 2010, 59:1621-1631).
The US Patent claims:
1. A method of treating a HER2-positive, PDL1-positive cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a bispecific binding molecule comprising a monoclonal antibody that is an immunoglobulin that binds to HER2, wherein said immunoglobulin is mutated in its Fc region to destroy a glycosylation site, said immunoglobulin comprising two identical heavy chains and two identical light chains, said light chains being a first light chain and a second light chain, wherein the first light chain is fused to a first single chain variable fragment (scFv), via a peptide linker, to create a first light chain fusion polypeptide, and wherein the second light chain is fused to a second scFv, via a peptide linker, to create a second light chain fusion polypeptide, wherein the first and second scFv (i) are identical, and (ii) bind to CD3, and wherein the first and second light chain fusion polypeptides are identical, wherein the cancer is resistant to PDL1 blockade with an anti-PDL1 antibody or an antigen-binding fragment thereof and/or is resistant to PD1 blockade with an anti-PD1 antibody or an antigen-binding fragment thereof, and
wherein the heavy chains comprise a VH domain present in any of SEQ ID NOs: 23, 27, 62 or 63;
wherein the light chains comprise a VL domain present in SEQ ID NO: 25; and
wherein the first and second scFvs comprise a VH domain having a sequence selected from the group consisting of SEQ ID NOs: 15, 17 and 64, and a VL domain having a sequence selected from the group consisting of SEQ ID NOs: 16 and 65,
wherein administration of the therapeutically effective amount of the bispecific binding molecule reduces tumor volume in the subject compared to an untreated control subject suffering from the HER2-positive, PDL1-positive cancer.
2. The method of claim 1, wherein:
(a) the sequence of each heavy chain is any of SEQ ID NOs: 27 or 62;
(b) the sequence of each light chain is SEQ ID NO: 25;
(c) the sequence of the peptide linker is any of SEQ ID NOs: 14 or 35-41;
(d) the sequence of an intra-scFv peptide linker between a VH domain and a VL domain in the first scFv is any of SEQ ID NOs: 14 or 35-41;
(e) the sequence of the scFv is any of SEQ ID NOs: 19 or 48-59; or
(f) the sequence of the first light chain fusion polypeptide is any of SEQ ID NOs: 29, 34, 42-47, or 60.
3. The method of claim 1, wherein the sequence of each heavy chain is SEQ ID NO: 27, and wherein the sequence of each light chain is SEQ ID NO: 25.
4. The method of claim 1, wherein the sequence of the scFv is SEQ ID NO: 52.
5. The method of claim 1, wherein the sequence of the first light chain fusion polypeptide is SEQ ID NO: 34.
6. The method of claim 1, wherein the sequence of the heavy chain is SEQ ID NO: 62 and wherein the sequence of each light chain fusion polypeptide is SEQ ID NO: 60.
7. The method of claim 1, wherein the sequence of the heavy chain is SEQ ID NO: 27 and wherein the sequence of each light chain fusion polypeptide is SEQ ID NO: 34.
8. The method of claim 1, wherein the heavy chain has been mutated to destroy an N-linked glycosylation site.
9. The method of claim 1, wherein the HER2-positive cancer is a metastatic tumor.
10. The method of claim 1, wherein the administering is intravenous, intraperitoneal, intrathecal, intraventricular in the brain, or intraparenchymal in the brain.
11. The method of claim 1, wherein the HER2-positive cancer is resistant to treatment with trastuzumab, cetuximab, lapatinib, erlotinib, or any other small molecule or antibody that targets the HER family of receptors.
12. The method of claim 1, wherein the monoclonal antibody is aglycosylated.
13. The method of claim 1, wherein the HER2-positive, PDL1-positive cancer is breast cancer, gastric cancer, an osteosarcoma, desmoplastic small round cell cancer, ovarian cancer, prostate cancer, pancreatic cancer, glioblastoma multiforme, gastric junction adenocarcinoma, gastroesophageal junction adenocarcinoma, cervical cancer, salivary gland cancer, soft tissue sarcoma, leukemia, melanoma, Ewing's sarcoma, rhabdomyosarcoma, or neuroblastoma.
All of the patent claimed sequences are identical to the instantly claimed sequences.
The US Patent does not claim:
the HER2+ cancer is characterized as low level-expressing HER2, or IHC 2+ or IHC 1+, or is first determined to have a negative HER2 test;
the bispecific antibody is administered to the subject by a cell expressing the antibody.
Treating HER2+ cancer IHC 1+ or 2+ and having an initial negative HER2 result:
	Haense et al teach treating HER2+ cancer patients, including metastatic and breast cancer patients, by intravenous infusion with a T-cell engaging HER2 x CD3 bispecific antibody ertumaxomab (a TRIOMAB® IgG-like antibody), wherein the patients have low HER-expressing cancer that is IHC 1+ or IHC 2+ (abstract; p. 2, col. 2, Figure 1; p. 3, col. 1; Table 2; p. 4, col. 1). Haense et al teach the method successfully resulted in partial remission and disease stabilizations after one treatment cycle (abstract). Haense et al explain the mechanism of the bispecific antibody as inducing various immunological mechanisms to initiate a polyclonal humoral and cellular immune response to destroy HER2-expressing tumor cells: a) Mediation of T cell activation by CD3 binding results in tumor cell killing by e.g. cytokine release and release of lytic enzymes such as perforins;  b) T cells receive a second activating signal by release of stimulating cytokines (e.g. IL-2) and a crosstalk between costimulatory molecules now expressed on T cells and accessory cells; and c) Necrotic or apoptotic tumor particles are phagocytized by Fcγ positive cells such as macrophages resulting in uptake, processing and presentation of these tumor particles. Consequently, an antitumor immunization against Her2/neu and other unknown tumor-associated antigens is induced resulting in the generation of cytotoxic T-cells and tumor-specific antibody producing plasma cells. Finally, the mode of action of TRIOMAB® antibodies, e.g. ertumaxomab, develops a protective long-term anti-tumor immunity. This effective attack of various immunologic cells activating complex immunologic mechanisms leads to significant tumor cell elimination (p. 2, col. 1-2).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat patients having HER2 IHC 1+ or IHC 2+ cancer in the method of the US Patent. One would have been motivated to because both the US Patent and Haense et al claim or teach targeting HER2-expressing cancer with a T-cell engaging CD3 x HER2 antibody. One of ordinary skill in the art would have a reasonable expectation of success given Haense et al demonstrate successfully selecting and treating HER2 IHC 1+ or IHC 2+ cancer patients with a T-cell engaging CD3 x HER2 IgG antibody.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat these patients initially having negative HER2 tests. One would have been motivated to because both the US Patent and Haense et al claim or teach targeting HER2-expressing cancer with a T-cell engaging CD3 x HER2 antibody, regardless of any initial or prior negative HER2 tests. One of ordinary skill in the art would have a reasonable expectation of success given Haense et al demonstrate successfully selecting and treating low HER2-expressing IHC 1+ or IHC 2+ cancer patients with a T-cell engaging CD3 x HER2 IgG antibody, regardless of any initial negative HER2 tests.
Administering the antibody by a cell expressing the antibody:
Saenz del Burgo et al teach that T-cell engaging CD3 x tumor antigen bispecific antibodies (bsAbs) are capable of simultaneous binding to tumor-associated antigens and to activating CD3 T-cell receptor to convert tumor-associated antigens into recruitment points and promote activation of effector T cells (abstract; p. 170, col. 2). Saenz del Burgo et al explain that the potential of bsAbs in cancer therapy has been extensively proved in a variety of in vitro and in vivo models, and several of them have been already tested in clinical trials. Nevertheless, recombinant bsAbs present a very short serum half-life and must be administered by repeated bolus injections or continuous intravenous infusion. The confinement in alginate microcapsules of ex vivo genetically engineered cells for the sustained in vivo secretion of bsAbs may help to overcome this limitation. This kind of scaffold serves as non-immunogenic systems that allow the free exchange of nutrients and waste products together with the secretion of therapeutic drugs into the circulation through a polymeric semipermeable membrane. Also, microcapsules give protection to cells from the immune system and maintain the survival of the cell inoculums as the device would prevent high molecular weight molecules, antibodies, and other immunologic moieties, from contacting the encapsulated cells and destroying them as foreign invaders. Immobilization of therapeutically active cells offers important advantages including the secretion of de novo produced therapeutic proteins. On one hand, it would be a valuable way to avoid the repeated need of high-dose bolus injections and the consequent up-and-down plasma concentration profile. On the other hand, it will allow the substantial reduction of the cost of the therapy together with a more physiological glycosylation pattern assuring the efficacy of the produced antibody and making the proteins potentially less immunogenic and better tolerated. As an example of this novel living ‘‘drug delivery technology’’, hybridomas producing immunostimulatory monoclonal antibodies have already been microencapsulated providing an alternative to the exogenous infusion of immunoglobulins. Saenz del Burgo et al demonstrate successfully using alginate microcapsules as immunotherapeutic organoids secreting CD3 x CEA bispecific antibody as a strategy to treat cancer. These are microcapsules that act as cell factories that secrete, in a sustained manner, bsAbs which are able to promote a tumor site-restricted T cell activation.
Dubrot et al teach and demonstrate successfully administering immunostimulatory antibodies expressed by encapsulated hybridomas. Dubrot et al successfully implanted microcapsules of the hybridomas cells into the subcutaneous tissue of mice to provide a platform for viable secreting cells, that lasted more than 1 week. Treatment of mice with established colon cancer tumors resulted in complete tumor eradication in some cases and enhanced anti-tumor immune responses (p. 1621, col. 1-2; Materials and methods; Figure 5). Dubrot et al teach this strategy of antibody delivery allows for a sustained and controlled delivery of therapeutic antibody and reduces the number of shots required (p. 1622, col. 1).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the antibodies of the US Patent as expressed by cells. One would have been motivated to because: Saenz del Burgo et al and Dubrot et al recognize the need to reduce expense and repeated administrations of therapeutic antibodies in cancer treatment due to their short serum half-life by administering encapsulated cells expressing the antibodies for sustained release. One of ordinary skill in the art would have a reasonable expectation of success given Saenz del Burgo et al and Dubrot et al demonstrate cells successfully provide a method of sustained release of antibodies for administration to treat cancer.
4.	Claims 1, 3, 4, 8, 23, 33, 35, 36, 39, 40, 46, 52, 58, 60, 62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 87-106 of copending Application No. 16/714,636 in view of Haense et al (BMC Cancer, 2016, 16:420, internet pages 1-10); Saenz del Burgo et al (Journal of Drug Targeting, 2015, 23:170-179); and Dubrot et al (Cancer Immunology Immunotherapy, 2010, 59:1621-1631). 
The copending application claims a method of treating a HER2-positive cancer in a subject in need thereof comprising administering a therapeutically effective amount of the bispecific binding molecule comprising a heavy chain-aglycosylated monoclonal antibody that is an immunoglobulin that binds to HER2, comprising two identical heavy chains and two identical light chains, said light chains being a first light chain and a second light chain, wherein the first light chain is fused to a first single chain variable fragment (scFv), via a peptide linker, to create a first light chain fusion polypeptide, and wherein the second light chain is fused to a second scFv, via a peptide linker, to create a second light chain fusion polypeptide, wherein the first and second scFv () are identical, and bind to CD3, and wherein the first and second light chain fusion polypeptides are identical, and wherein
(a) the sequence of each heavy chain is any of SEQ ID NOs: 23, 27, 62 and 63;
(b) the sequence of each light chain is SEQ ID NO: 25; and
(c) each scFv has a VH domain comprising a sequence of any of SEQ ID NOs: 15, 17 and 64, and a VL domain comprising a sequence of any of SEQ ID NO: 16 or 65.
wherein the sequence of the peptide linker is any of SEQ ID NOs: 14 or 35-41;
wherein an intra-scFv peptide linker is located between the VH domain and the VL domain of each scFv, optionally wherein the sequence of the intra-scFv peptide linker is any of SEQ ID NOs: 14 or 35-41;
wherein the sequence of the scFv is any of SEQ ID NOs: 19 or 48-59 (see sequence alignment below), and optionally wherein each scFv is disulfide stabilized;
wherein the bispecific binding molecule does not bind an Fe receptor in its soluble or cell-bound form;
wherein the heavy chain has been mutated to destroy a C1q binding site or an N-linked glycosylation site, optionally comprising an amino acid substitution in the heavy chain to replace an asparagine that is an N-linked glycosylation site with an amino acid that does not function as a glycosylation site;
wherein the bispecific binding molecule is used in combination with:
(a) doxorubicin, cyclophosphamide, paclitaxel, docetaxel, and/or carboplatin;
(b) radiotherapy;
(c) multi-modality anthracycline-based therapy;
(d) external beam or radioimmunotherapy; and/or
(e) T cells that are either bound to the bispecific binding molecule, or not bound to the bispecific binding molecule when administering the bispecific binding molecule to the subject.
wherein the HER2-positive cancer is breast cancer, gastric cancer, an osteosarcoma, desmoplastic small round cell cancer, squamous cell carcinoma of head and neck cancer, ovarian cancer, prostate cancer, pancreatic cancer, glioblastoma multiforme, gastric function adenocarcinoma, gastroesophageal junction adenocarcinoma, cervical cancer, salivary gland cancer, soft tissue sarcoma, leukemia, melanoma; wherein optionally the HER2-positive cancer is a primary tumor or a metastatic tumor; 
wherein the bispecific binding molecule is administered intravenously, intraperitoneally, intrathecally, intraventricularly, or intraparenchymally.
A method of producing a bispecific binding molecule, comprising (i) culturing the cell of claim 103 to express the first and second polynucleotides such that a bispecific binding molecule comprising said light chain fusion polypeptide and said immunoglobulin heavy chain is produced, and (ii) recovering the bispecific binding molecule.
All of the co-pending claimed sequences are identical to the instantly claimed sequences.
The copending application does not claim:
the HER2+ cancer is characterized as low level-expressing HER2 or IHC 2+ or IHC 1+ or is first determined to have a negative HER2 test;
the bispecific antibody is administered to the subject by a cell expressing the antibody.
Treating HER2+ cancer IHC 1+ or 2+ and having an initial negative HER2 result:
	Haense et al teach treating HER2+ cancer patients, including metastatic and breast cancer patients, by intravenous infusion with a T-cell engaging HER2 x CD3 bispecific antibody ertumaxomab (a TRIOMAB® IgG-like antibody), wherein the patients have low HER-expressing cancer that is IHC 1+ or IHC 2+ (abstract; p. 2, col. 2, Figure 1; p. 3, col. 1; Table 2; p. 4, col. 1). Haense et al teach the method successfully resulted in partial remission and disease stabilizations after one treatment cycle (abstract). Haense et al explain the mechanism of the bispecific antibody as inducing various immunological mechanisms to initiate a polyclonal humoral and cellular immune response to destroy HER2-expressing tumor cells: a) Mediation of T cell activation by CD3 binding results in tumor cell killing by e.g. cytokine release and release of lytic enzymes such as perforins;  b) T cells receive a second activating signal by release of stimulating cytokines (e.g. IL-2) and a crosstalk between costimulatory molecules now expressed on T cells and accessory cells; and c) Necrotic or apoptotic tumor particles are phagocytized by Fcγ positive cells such as macrophages resulting in uptake, processing and presentation of these tumor particles. Consequently, an antitumor immunization against Her2/neu and other unknown tumor-associated antigens is induced resulting in the generation of cytotoxic T-cells and tumor-specific antibody producing plasma cells. Finally, the mode of action of TRIOMAB® antibodies, e.g. ertumaxomab, develops a protective long-term anti-tumor immunity. This effective attack of various immunologic cells activating complex immunologic mechanisms leads to significant tumor cell elimination (p. 2, col. 1-2).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat patients having HER2 IHC 1+ or IHC 2+ cancer in the method of the copending application. One would have been motivated to because both the copending application and Haense et al claim or teach targeting HER2-expressing cancer with a T-cell engaging CD3 x HER2 antibody. One of ordinary skill in the art would have a reasonable expectation of success given Haense et al demonstrate successfully selecting and treating HER2 IHC 1+ or IHC 2+ cancer patients with a T-cell engaging CD3 x HER2 IgG antibody.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat these patients initially having negative HER2 tests. One would have been motivated to because both the copending application and Haense et al claim or teach targeting HER2-expressing cancer with a T-cell engaging CD3 x HER2 antibody, regardless of any initial or prior negative HER2 tests. One of ordinary skill in the art would have a reasonable expectation of success given Haense et al demonstrate successfully selecting and treating low HER2-expressing IHC 1+ or IHC 2+ cancer patients with a T-cell engaging CD3 x HER2 IgG antibody, regardless of any initial negative HER2 tests.
Administering the antibody by a cell expressing the antibody:
Saenz del Burgo et al teach that T-cell engaging CD3 x tumor antigen bispecific antibodies (bsAbs) are capable of simultaneous binding to tumor-associated antigens and to activating CD3 T-cell receptor to convert tumor-associated antigens into recruitment points and promote activation of effector T cells (abstract; p. 170, col. 2). Saenz del Burgo et al explain that the potential of bsAbs in cancer therapy has been extensively proved in a variety of in vitro and in vivo models, and several of them have been already tested in clinical trials. Nevertheless, recombinant bsAbs present a very short serum half-life and must be administered by repeated bolus injections or continuous intravenous infusion. The confinement in alginate microcapsules of ex vivo genetically engineered cells for the sustained in vivo secretion of bsAbs may help to overcome this limitation. This kind of scaffold serves as non-immunogenic systems that allow the free exchange of nutrients and waste products together with the secretion of therapeutic drugs into the circulation through a polymeric semipermeable membrane. Also, microcapsules give protection to cells from the immune system and maintain the survival of the cell inoculums as the device would prevent high molecular weight molecules, antibodies, and other immunologic moieties, from contacting the encapsulated cells and destroying them as foreign invaders. Immobilization of therapeutically active cells offers important advantages including the secretion of de novo produced therapeutic proteins. On one hand, it would be a valuable way to avoid the repeated need of high-dose bolus injections and the consequent up-and-down plasma concentration profile. On the other hand, it will allow the substantial reduction of the cost of the therapy together with a more physiological glycosylation pattern assuring the efficacy of the produced antibody and making the proteins potentially less immunogenic and better tolerated. As an example of this novel living ‘‘drug delivery technology’’, hybridomas producing immunostimulatory monoclonal antibodies have already been microencapsulated providing an alternative to the exogenous infusion of immunoglobulins. Saenz del Burgo et al demonstrate successfully using alginate microcapsules as immunotherapeutic organoids secreting CD3 x CEA bispecific antibody as a strategy to treat cancer. These are microcapsules that act as cell factories that secrete, in a sustained manner, bsAbs which are able to promote a tumor site-restricted T cell activation.
Dubrot et al teach and demonstrate successfully administering immunostimulatory antibodies expressed by encapsulated hybridomas. Dubrot et al successfully implanted microcapsules of the hybridomas cells into the subcutaneous tissue of mice to provide a platform for viable secreting cells, that lasted more than 1 week. Treatment of mice with established colon cancer tumors resulted in complete tumor eradication in some cases and enhanced anti-tumor immune responses (p. 1621, col. 1-2; Materials and methods; Figure 5). Dubrot et al teach this strategy of antibody delivery allows for a sustained and controlled delivery of therapeutic antibody and reduces the number of shots required (p. 1622, col. 1).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the antibodies of the copending application as expressed by cells. One would have been motivated to because: Saenz del Burgo et al and Dubrot et al recognize the need to reduce expense and repeated administrations of therapeutic antibodies in cancer treatment due to their short serum half-life by administering encapsulated cells expressing the antibodies for sustained release. One of ordinary skill in the art would have a reasonable expectation of success given Saenz del Burgo et al and Dubrot et al demonstrate cells successfully provide a method of sustained release of antibodies for administration to treat cancer.

This is a provisional nonstatutory double patenting rejection.


5.	All other rejections recited in the Office Action mailed February 22, 2022 are hereby withdrawn in view of amendments and arguments.


6.	Conclusion: No claim is allowed.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642